Citation Nr: 9934316	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  93-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cataract extraction 
of the left eye.

2.  Entitlement to service connection for residuals of 
fractured ribs.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of service connection for a cataract extraction of 
the left eye will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record 
attributing current residuals of fractured ribs to service or 
to an event or injury therein.

3.  There is no competent medical evidence of record 
attributing a current right shoulder disability to service or 
to an event or injury therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of 
fractured ribs is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted well-grounded claims for entitlement to 
service connection for a cataract extraction of the left eye, 
residuals of fractured ribs, and a right shoulder.  
38 U.S.C.A. § 5107(a) (West 1991).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388  (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

The RO has, on repeated occasions, requested the veteran's 
service medical records, including sick call and morning 
reports, and hospital admission cards from the National 
Personnel Records Center (NPRC).  There was a negative 
response to the requests from the NPRC, which noted that the 
veteran's service records were destroyed in a fire at the 
facility in 1973.  A recent search by the NPRC for sick call 
and morning reports resulted in negative findings as to the 
veteran.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991).  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  Review of the 
veteran's claims file reveals that there are no service 
medical records available to suggest an inservice occurrence 
of a cataract extraction of the left eye, residuals of 
fractured ribs, and a right shoulder disability.

I. Residuals of Fractured Ribs

The veteran was seen at a VA outpatient clinic in January 
1977.  At that time he reported being kicked in the chest the 
prior week.  He reported sharp chest pain.  He was referred 
for x-rays. He was seen later in January 1977.  At that time 
it was reported that he x-rays appeared negative for a rib 
fracture.  Full x-rays were requested and the veteran was 
referred to a medical consultation.  The impression was 
pneumonia.  The Medical consultation report is dated in 
January 1977.  At that time it was reported that the veteran 
had a fracture rib left 10th, at the anterior axillary line.  
A diagnosis of post-traumatic pneumonia was provided.  

The veteran underwent a VA examination in May 1977.  The 
veteran reported that he had had his lower ribs broken on 
both sides during basic training and that he developed 
pneumonia as a result thereof.  He indicated that he 
experiences pain in his left side whenever he is bumped.  
Physical examination showed that rib deformity could not be 
detected, but that there was some point tenderness over the 
anterolateral lower rib cage on the left.  The rib cage was 
said to be normal.  The accompanying radiographic report 
showed that lung opacities in the posterior segment of the 
left lower lobe remained essentially unchanged since January 
1977, with underlying chronic process such as bronchiectasis 
to be considered.  Superimposed pneumonic infiltrate could 
not be excluded and clinical correlation and bronchographic 
studies were recommended.  Remainder of the lungs normally 
expanded and clear and cardiomediastinum were unremarkable.  
The diagnosis was residuals of old pneumonitis and no rib 
lesion detected.  

A private medical record dated in February 1990 shows that 
the veteran reported sustaining injuries pursuant to an 
automobile accident.  Examination revealed moderate 
tenderness of the lower rib cage on the left.  X-rays showed 
an old healed rib fracture that the veteran attributed to his 
period of active service.  Otherwise, the X-rays revealed no 
evidence of any kind of bony or pulmonary abnormalities.  The 
veteran refused any prescription pain medication.

The veteran submitted a lay statement signed by four of his 
sisters and dated in June 1999.  The statement set forth that 
the veteran sustained broken ribs while in basic training at 
Camp Gordon, Georgia, due to his poor eyesight.

The veteran testified at a hearing before a hearing officer 
of the RO in August 1999.  He stated that he injured two of 
his ribs during basic training when he was kicked and hit by 
two fellow soldiers during training exercises.  He indicated 
that he has had trouble with his ribs ever since the injury.

Lay statements and testimony which describe the symptoms of a 
disability or an incident which occurred in service are 
considered competent evidence.  However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board is 
satisfied that the veteran did sustain an injury to the ribs 
during service.  However, the first clinical evidence of a 
rib disability was in January 1977, when he was treated at a 
VA facility.  This is approximately 20 years after service.  
Also, the veteran sought treatment because he had been kicked 
in the chest earlier in January 1977.  These records indicate 
that there was a rib fracture.  However, it was not described 
as old.  The private treatment records in 1990 confirm the 
presence of an old rib fracture.  

To summarize, the veteran has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record, which establishes a relationship between any 
current chest disorder and his military service, to include 
the reported inservice injury.  Accordingly, the Board finds 
that the claim is not well grounded.  See Caluza, supra.  
Since the veteran has not presented a well-grounded claim for 
entitlement to service connection for residuals of fractured 
ribs, the claim must be denied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard, 4 Vet.App. at 384.  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

II. Right Shoulder Disability

The veteran underwent a VA examination in May 1977.  Physical 
examination showed that there was a minor deformity of the 
right clavicle.   Musculo-skeletal system examination was 
otherwise grossly normal.  

A private medical record dated in March 1990 shows that the 
veteran reported a one to two week history of pain in the 
right shoulder consistent with bursitis or arthritis.  There 
was fairly good range of motion to the shoulder, but it was 
obviously uncomfortable particularly with overhead work.  
There was no direct trauma and examination was confirmatory.  
The veteran was provided with a prescription pain medication.

The veteran submitted a lay statement signed by four of his 
sisters and dated in June 1999.  The statement set forth that 
the veteran fractured his collarbone while in basic training 
at Camp Gordon, Georgia, due to his poor eyesight.

The veteran testified at a hearing before a hearing officer 
of the RO in August 1999.  He stated that his right shoulder 
and collarbone were injured during basic training.  He 
indicated that he was hospitalized for a week and a half for 
treatment and then went on convalescent leave.  He indicated 
that his shoulder has bothered him on occasion since the 
injury.

As previously indicated the statements from the veteran and 
his sisters are competent when describing a symptom of a 
disability or an incident, which occurred in service.  
However, lay persons are not competent to establish a 
diagnosis or etiology of a condition.  See Espiritu, 
2 Vet.App. at 494; See also Moray, 5 Vet.App. at 214 (1993).  

Based on the statements from the veteran and his sisters, the 
Board is satisfied that during basic training he did sustain 
an injury to the right shoulder.  However, the first clinical 
evidence of a right shoulder disorder, was the minor 
deformity reported during the May 1977 VA examination, more 
than 20 years following service.  More importantly, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
establishes a relationship between any current disability 
involving the right shoulder or clavicle and the injury, 
which occurred during service.  

Accordingly, the Board finds that the foregoing claim is not 
well grounded.  Since the veteran has not presented a well-
grounded claim for entitlement to service connection for a 
right shoulder disability, the claim must be denied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard, 4 Vet.App. at 384.  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for residuals of fractured 
ribs is denied.  Entitlement to service connection for a 
right shoulder disability is denied.


REMAND

The veteran states that he had cataract of the left eye as a 
child and underwent corrective surgery during service.  He 
maintains that following the surgery, his vision became 
worse.  He has submitted statements from his four sisters, 
which corroborate the inservice eye surgery.  A VA 
examination in May 1977 revealed a diagnosis of status post 
cataract extraction, left, with residuals of corneal 
distortion and iris distortion.

The service medical records have not been furnished by the 
appropriate service department and were apparently destroyed 
during a fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991). 

The issue of entitlement to service connection for cataract 
extraction of the left eye was most recently before the Board 
in August 1998.  At that time the case was remanded to the 
RO, in part, for a VA opthalmological examination in order to 
determine the nature, severity, and etiology of any 
disability involving the left eye.  Also requested was an 
opinion as to whether it is at least as likely as not that 
any findings in the left eye are consistent with cataract 
surgery which reportedly was conducted in 1955?  If yes, it 
is requested that the examiner identify any left eye 
pathology, to include any loss of vision, which as likely as 
not resulted from the cataract surgery.  The requested VA 
examination was conducted in February 1999.  However, the 
report does not include the requested opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.

Accordingly, in order to comply with Stegall, the case is 
REMANDED for the following actions:

1.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of his claim.

2.  The veteran should be scheduled for a 
VA opthalmological examination in order 
to determine the nature, severity, and 
etiology of any disability involving the 
left eye.  The claims folder and a copy 
of this Remand must be furnished to the 
examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history of the 
reported in service left eye surgery and 
any subsequent treatment. All tests 
deemed necessary should be performed.  
Following examination, and in conjunction 
with a review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any findings in the 
left eye are consistent with cataract 
surgery which reportedly was conducted in 
1955?  If yes, it is requested that the 
examiner identify any left eye pathology, 
to include any loss of vision, and 
corneal iris distortion (please see May 
1977 VA examination), which as likely as 
not resulted from the cataract surgery.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  

3.  The RO should inform the veteran of 
the consequences resulting from failing 
to report for a VA examination without 
good cause per 38 C.F.R. § 3.655 (1999).  
The RO should ensure that the requested 
development has been completed to the 
extent possible.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

